Citation Nr: 9934440	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-43 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran and her husband



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 6, 1978, to 
November 17, 1978.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision of the RO 
which determined that no new and material evidence had been 
submitted to reopen the veteran's claim.  

In October 1997, the Board remanded this matter for 
additional development of the record.  

In July 1985, the RO denied the veteran's original claim of 
service connection for a nervous condition.  The veteran was 
notified of this determination but did not file a timely 
appeal.  

A subsequent attempt to reopen her claim was denied by the RO 
in November 1987.  Once again, the veteran was informed of 
the denial, but failed to file a timely appeal.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for a psychiatric 
disorder and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim, has 
been presented.  

3.  The veteran is shown to have been suffering from an 
acquired psychiatric disorder prior to entering military 
service.  

4.  No competent evidence has been submitted to show that the 
veteran's preexisting psychiatric disorder was aggravated by 
service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for a psychiatric disorder.  38 U.S.C.A. §§ 1131, 
5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 1131, 5107(a), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Determination of New and Material Evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The RO most recently denied entitlement to service connection 
for a psychiatric disorder in November 1987 and provided the 
veteran with notification of that decision and her appellate 
rights.  In the absence of a timely filed appeal, that 
decision became final.  In January 1996, the veteran filed a 
submission seeking to reopen the claim of service connection 
for a psychiatric disorder based on new evidence.  

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), has held that the Board must perform a three-step 
analysis when the veteran seeks to reopen a claim based on 
new evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), that, in order 
to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed)  Second, if the Board determines 
that the claimant has produced new and material evidence, the 
claim is reopened and the Board must determine whether, based 
upon all of the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69 (1995), the claim as reopened (and distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  

The evidence of record at the time of the November 1987 
rating action included the veteran's service medical records 
and copies of hospitalization reports from St. Albans 
Psychiatric Hospital.  A review of the veteran's service 
medical records shows that, at induction, the veteran 
reported using Mellaril, primarily to help her sleep, and a 
prior history of nervous trouble.  Psychiatric evaluation at 
the time was noted to be normal; however, shortly after 
entering service, the veteran was diagnosed with Mellaril 
dependency and discharged as being medically unsuited for 
duty.  Discharge summaries from St. Albans Psychiatric 
Hospital noted treatment for schizophrenia, chronic, 
undifferentiated type in September 1979 and major depression, 
recurrent, without melancholia (with many cyclothymic 
features) in 1982.  

The evidence received since the November 1987 rating decision 
includes additional private and VA treatment reports and a 
determination from the Social Security Administration 
granting entitlement to disability benefits based on the 
veteran's psychiatric disability.  Private medical reports 
submitted in support of her claim for Social Security 
disability benefits included a discharge summary from a 
hospitalization in April 1977 at Saint Albans for treatment 
of schizophrenic reaction, chronic, undifferentiated type.  

In addition to the above evidence, the veteran and her 
husband offered testimony at a hearing at the RO in November 
1996.  At that time, the veteran testified that she had been 
taking Mellaril for bipolar disorder during the 11/2 years 
prior to her entry into service.  According to the veteran, 
upon entering the service, her medication was taken away 
which caused her significant problems.  She further testified 
that she was raped by her recruiter several hours after being 
sworn into service.  She stated that, since this incident, 
she suffered from nightmares, nightsweats, increased anxiety 
and crying spells.  She also acknowledged experiencing visual 
and auditory hallucinations.  The veteran's husband 
essentially confirmed that she continued to suffer 
significant symptomatology related to her psychiatric 
disorder as of the date of the hearing.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence is relevant to the veteran's claim 
of service connection and is instrumental in ensuring a 
complete evidentiary record for evaluation of her claim.  See 
Hodge, supra.  In other words, the new evidence submitted is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for a psychiatric disorder is reopened.  


II.  Determination of Well Groundedness

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette, supra, the claim as reopened (and 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim, but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  See Winters, 
supra.  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the instant case, the veteran has acknowledged that her 
psychiatric disorder preexisted her entry into service.  
Consequently, she has based her claim entirely upon the 
theory of in-service aggravation.  Based on a review of the 
evidence of record, the veteran has submitted no competent 
evidence to support her lay assertions that her psychiatric 
disorder was aggravated by service.  As noted hereinabove, 
the veteran, as a lay person, is not competent to offer an 
opinion as to questions of medical diagnosis or causation 
presented in this case.  See Espiritu, supra.  

Since the veteran has submitted no medical evidence that her 
preexisting psychiatric disorder was aggravated by service, 
the second prong of Caluza is not satisfied.  It follows that 
the third prong also is not satisfied.  As such, service 
connection for a psychiatric disorder must be denied.  

In the absence of medical evidence to show that the veteran's 
psychiatric disorder was aggravated by service, the Board 
must conclude that the veteran has failed to meet her initial 
burden of producing evidence of a well-grounded claim of 
service connection.  



ORDER

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for a 
psychiatric disorder.  

As a well-grounded claim of service connection for a 
psychiatric disorder has not been presented, the appeal is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

